Case 2:19-cv-10707-VAR-PTM ECF No. 110 filed 08/24/20   PageID.1303   Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 MACHELLE PEARSON, MARIA
 SHELDON, RACHELL GARWOOD,
 REBECCA SMITH,
 on behalf of themselves
 and others similarly situated,

                  Plaintiffs,

                                          Case No. 19-10707
 v.                                       District Judge Victoria A. Roberts
                                          Mag. Judge Elizabeth A. Stafford
 MICHIGAN DEPARTMENT OF
 CORRECTIONS, HEIDI WASHINGTON,
 SHAWN BREWER, RUSSELL MARLAN,
 KENNETH MCKEE, LLOYD RAPELJE,
 LIA GULICK, DAVID JOHNSON, KARRI
 OSTERHOUT, JOSEPH TREPPA, DAN
 CARTER, RICHARD BULLARD and
 TONI MOORE, JAMES BLESSMAN,
 CARMEN MCINTYRE, WAYNE STATE
 UNIVERSITY, CORIZON, in their official and
 individual capacities,

                 Defendants.
        ________________________________/

      ORDER GRANTING MOTION FOR APPOINTMENT OF PLAINTIFFS’
               INTERIM CLASS COUNSEL [ECF No. 91]

        Nichols Kaster, PLLP, Marko Law, PLLC, and Pitt McGehee Palmer &

 Rivers, PC request that the Court appoint them as Plaintiffs’ Interim co-Lead

 Counsel (“Interim co-Lead Counsel”) pursuant to Fed. R. Civ. P. 23(g) and

 the Manual for Complex Litigation 4th (“MCL”) §§ 10 and 21. The Law Offices
                                      1
Case 2:19-cv-10707-VAR-PTM ECF No. 110 filed 08/24/20   PageID.1304   Page 2 of 2




 of David S. Steingold, PLLC and Excolo Law, PLLC request that the Court

 appoint them as interim liaison counsel (“Interim Liaison Counsel”) for the

 putative classes.

       Defendants do not oppose this motion.

       The Court GRANTS Interim co-lead Counsel and Interim Liaison

 Counsel’s motion. The Court appoints Nichols Kaster, PLLP, Marko Law,

 PLLC, and Pitt McGehee Palmer & Rivers, PC, as interim co-lead counsel

 and the Law Offices of David S. Steingold, PLLC and Excolo Law, PLLC, as

 interim liaison counsel for the putative classes.


       IT IS ORDERED.

 Date: August 24, 2020                      s/ Victoria A. Roberts
                                            Victoria A. Roberts
                                            United States District Judge




                                        2
